MEMORANDUM **
Appellant Jin Rie appeals a district court judgment dismissing his complaint as barred by the doctrines of state sovereign immunity, judicial immunity, res judicata and Rooker-Feldman. On April 18, 2008, this court issued an order to show cause why the district court’s judgment should not be summarily affirmed.
A review of the record and the response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.